Citation Nr: 1635960	
Decision Date: 09/14/16    Archive Date: 09/20/16

DOCKET NO.  11-12 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for muscle injury and neuralgia of the thorax as residual to a shell fragment wound to the chest, currently evaluated as 10 percent disabling. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from December 1966 to April 1970, including service in the Republic of Vietnam.  Among his decorations are the Purple Heart Medal, Presidential Unit Citation and Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board remanded the appeal in August 2014.  The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In his April 2011 substantive appeal, the Veteran requested that he be scheduled for a hearing before a Member of the Board at his local RO.  He was thereafter scheduled for an April 2014 Travel Board hearing, but he withdrew his hearing request in March 2014.  38 C.F.R. § 20.704(e).  However, in an April 28, 2016 correspondence, the Veteran requested a videoconference hearing at his local RO.  In accordance with his request, the Veteran must be provided an opportunity to present testimony during a hearing with a member of the Board.  38 C.F.R. 
§ 20.704.  As such, the case will be remanded so that a hearing can be conducted. 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing.  The Veteran and his representative should be notified in writing of the date, time, and location of the hearing.  A copy of the notice letter should be included in the file.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




